Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizuno et al (US-PG-pub 2014/0008232 A1, corresponding to JP 2012197498 A, listed in IDS filed on 7/22/2019, thereafter PG’232) lone or further in view of Kuibira et al (US-PG-pub 2006/0102613, thereafter PG’613).
Regarding claim 1, PG’232 teaches a metal member including a metal substrate and a covering layer disposed on a surface of the metal substrate and the metal substrate is a AZ91 alloys according to the American Society for Testing and Materials standards (Abstract, Fig.1, par.[0025], [041], and [062] of PG’232), which reads on the Ng alloy structural member as recited in the instant claim. PG’232 specify a mirror-finished m (par.[0056] of PG’613) even no more than 1 m in order to reduce the surface emissivity (par.[0117] of PG’613), which overlaps the claimed Ra range as claimed in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Ra of the Mg substrate as demonstrated by PG’613 for the mirror surface of PG’232 in order to reduce the surface emissivity (par.[0117] of PG’613).
Regarding claim 2, PG’232 provides sample having the entire surface of a metal substrate (size: approximately 90 mm X 60 mm X 3 mm) (par.[0063] of PG’232). The width of 60 mm is close to the claimed upper limit of width range 0.1-50 mm in the instant claim. MPEP 2144 05 I. Closing in width range creates a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art at the time the invention was made to 
Regarding claims 3 and 6, PG’232 specify that the entire surface of a metal substrate made of a magnesium alloy is coated with a colorless transparent epoxy resin, which reads on the transparent coating as recited in the instant claims.
Regarding claim 4, PG’232 specify having chamfered portion at corner portion of the alloy substrate (Fig.1 and par.[0067] of PG’232), which reads on the C-chamfering a corner portion as recited in the instant claim.
Regarding claim 5, PG’232 teaches protective and exposing portion on the substrate (Fig.1 step 2 and par.[0051]-[0052] of PG’232). 
Regarding claim 7, PG’232 specify that the metal substrate is typically a rolled member manufactured by rolling a cast member, a processed member manufactured by heat treatment, leveling process, or polishing processing, of the rolled member, or a plastic-worked member manufactured by plastic working, such 
Regarding claim 8, PG’232 provides example having top face and side face portions and chamfered portion is formed at corner portion between the top face portion and the side face portion (Fig.1 of PG’232). PG’232 specify applying protective layer on the substrate (Fig.1 step 2 and par.[0051]-[0052] of PG’232), and PG’232 specify that the entire surface of a metal substrate made of a magnesium alloy is coated with a colorless transparent epoxy resin, which read on all of the essential process steps as recited in the instant claim. 

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’232 lone or further in view of PG’613, and further in  view of Gu et al (US-PG-pub 2016/0181688 A1, thereafter PG’688).
PG’232 provides sample having the entire surface of a metal substrate (size: approximately 90 mm X 60 mm X 3 mm) (par.[0063] of PG’232). The width of 60 mm is outside to the claimed width range of 0.1-50 mm as recited in the instant claim. PG’688 teaches a housing includes a substrate having an opening, a plurality of metal sheets and a plurality of reinforcing member made of Mg alloy (Abstract, Figs., and par.[0123] of PG’688). PG’688 specify that the metal sheet with width of about 0.15 mm 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIE YANG/Primary Examiner, Art Unit 1734